DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-35 are pending.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites that the “organic-inorganic” layer does not comprise any inorganic compound which is vague because “organic-inorganic” seems to imply that the material of the layer includes inorganic compounds (i.e., compounds having some inorganic portion) and thus appears contradictory.  In order to advance prosecution, it will be assumed that the claim is precluding purely inorganic compounds (i.e., compounds without any organic portion).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 16-27, 30-31, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al. (WO/2013/098531, provided by Applicant, see U.S. 2014/0354945, cited by Applicant).
Regarding claims 16-27, 30-31, 33-35, Martinu teaches an article with a multilayer interference (antireflection as in claim 30) coating thereon, with high and low refractive index 
The overall antireflective layer includes the above A layer as well as at least two high refractive index layers (each having a thickness 10-120 nm) and at least two low refractive index layers (each having a thickness of 10-100 nm) and also with an underlayer ([0046]-[0052]).  The above number of layers and layer thicknesses overlap the claimed number of layers and total thickness of the interference coating (e.g., 6 layers each of high and low refractive index layers with 100 nm thickness results in 12 layers of high and low refractive index material with a total thickness of 1.2 microns and falls within the claimed ranges and therefore the broader ranges discussed above overlap the claimed ranges), as in claims 16, 25-26, 35.
In light of the overlap between the claimed article and that disclosed by Martinu, it would have been obvious to one of ordinary skill in the art to use an article that is both disclosed by Martinu and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Martinu teaches all the above product by process limitations.  However, such limitations carry limited patentable weight in the present product claims.  “[E]ven though product-by-.
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al. (WO/2013/098531, provided by Applicant, see U.S. 2014/0354945 cited by Applicant) as applied to claim 16 above, and further in view of Mitsuishi et al. (U.S. 2003/0198818, cited by Applicant, hereinafter Mitsuishi1) in view of Petrmichl et al. (U.S. 5,888,593, cited by Applicant).
Regarding claims 28-29, Martinu teaches all of the above subject matter but does not disclose the claimed thickness of the A layer or an organic-inorganic underlayer (though an underlayer is generally sought for abrasion reasons [0051]).  However, Mitsuishi1 is also directed to antireflective coatings that include alternating high and low refractive index layers and an organic/inorganic layer formed via an ion assisted vacuum coating process (see abstract, [0063]-[0081], [0121]) and teaches that the organic/inorganic layer may preferably be used as an outer layer (as in Martinu) and also as an underlayer in order to improve adhesiveness, heat resistance, abrasion resistance and impact resistance ([0012]).  It is further noted that the A layer material in Martinu is disclosed as providing properties (e.g., elongation at break, [0107]-[0110]) similar to the above properties mentioned by Mitsuishi1 (e.g., impact resistance) as being beneficial when applied to the underlayer.  Thus, it would have been obvious to have used the A layer from Martinu as the outer and underlayer (as suggested by Mitsuishi1), as in claim 29, 
Modified Martinu does not disclose the thickness of this organic-inorganic underlayer.  However, given that the layer is disclosed as providing abrasion resistance and impact resistance as explained above, one having ordinary skill in the art would recognize that the thickness of such a layer is proportional to the degree of abrasion resistance and impact resistance provided and therefore the thickness of this underlayer in modified Martinu would have been obvious to have optimized (including to within the claimed range of claim 28) as an art-recognized result effective variable as part of the routine optimization of the degree of abrasion resistance and impact resistance.
Additionally and alternatively, Petrmichl is also directed to an abrasion resistance organic inorganic coating (i.e., organic because it includes carbon) formed of organosilane compounds that are vapor deposited with ions and which may be used as an underlayer of an antireflective multilayer coating, and teaches that such hybrid organic-inorganic abrasion resistant coatings should have a thickness of 50 angstroms to 100 microns (overlapping claim 28) with increased thicknesses providing improved abrasion resistance (i.e., confirming the result effective variable argument discussed in the preceding paragraph) (see abstract, col. 9, line 65-col. 10, line 50, col. 11, line 30-col. 12, line 45).
Thus, it would have been obvious to have used the overlapping thickness range from Petrmichl as the thickness of the organic-inorganic underlayer in modified Martinu because Petrmichl teaches that such thicknesses provide abrasion resistance as sought in modified Martinu. 
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al. (WO/2013/098531, provided by Applicant, see U.S. 2014/0354945 cited by Applicant) as applied to claim 16 above, and further in view of De Ayguavives et al. (WO 2013/171434 provided by Applicant, see U.S. 2015/0103310 cited by Applicant).
Regarding claim 32, Martinu teaches all of the above subject matter but does not disclose that the antireflective coating filters blue light.  However, Auguavives is also directed to antireflective coatings based on high and low refractive index layers (see abstract, [0148]-[0150]) and teaches that it is beneficial for such a coating to filter (at least partially block) blue light (inherently having a wavelength overlapping the claimed range), as in claim 32, which may otherwise be harmful to eyes ([0002], [0031], [0091], [0209]).  Thus, it would have been obvious to have made the antireflective coating of Martinu block blue light as taught by De Ayguavives in order to prevent harm to eyes.


Claim(s) 16-18, 20-23, 25, 27, 29-31, 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi et al. (U.S. 2003/0198818, cited by Applicant hereinafter Mitsuishi1).
Regarding claims 16-18, 20-23, 25, 27, 29-31, 33 , Mitsuishi1 teaches an article with a multilayer interference (antireflection as in claim 30) coating thereon, with high and low refractive index layers (above and below 1.65, see the tables in the examples, the refractive index of Nb2O5 is not disclosed but is inherently 2.34) and with  hybrid organic-inorganic layers (as an underlayer and outer layer, as in claim 29) that corresponds to the present organic-inorganic layer (see abstract, [0011]-[0013], [0063]-[0082]).  The hybrid layer has carbon, oxygen and silicon atoms in it as in claim 17, and is formed from decamethyltetrasiloxane ([0022]-[0028], 
Mitsuishi1 does not disclose the content of the organosilane compound in the hybrid layer as in claim 16 and 33, but discloses that the refractive index of the hybrid layer should be adjusted based on the amount and refractive index of the organosilicon compound and the silicon oxide material ([0061]) and thus the amount of the organosilicon compound in the hybrid layer is an art-recognized result effective variable that would have been obvious to adjust (including to within the claimed range) in order to control the refractive index of the hybrid layer to achieve the desired antireflective properties.
Mitsuishi1 teaches that the overall multilayer may include 8 layers (basic layer with 7 other layers) with a total thickness of up to about 610 nm (using the upper endpoints for each thickness range in [0072]-[0081]) as in claims 16 and 25.
In light of the overlap between the claimed article and that disclosed by Mitsuishi1, it would have been obvious to one of ordinary skill in the art to use a article that is both disclosed by Mitsuishi1 and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Mitsuishi1 teaches all the above product by process limitations.  However, such limitations carry limited patentable weight in the present product claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its .
Claim(s) 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi et al. (U.S. 2003/0198818, cited by Applicant hereinafter Mitsuishi1), as applied to claim 16 above, and further in view of Petrmichl et al. (U.S. 5,888,593 cited by Applicant).
Regarding claims 26, 28, Mitsuishi1 teaches all of the above subject matter but does not disclose the claimed thickness of the hybrid layer or an overall thickness within the claimed ranges. 
However, given that the hybrid underlayer is disclosed as providing abrasion resistance and impact resistance ([0012]), one having ordinary skill in the art would recognize that the thickness of such a layer is proportional to the degree of abrasion resistance and impact resistance provided and therefore the thickness of this underlayer in Mitsuishi1 would have been obvious to have optimized (including to within the claimed range of claim 28) as an art-recognized result effective variable as part of the routine optimization of the degree of abrasion resistance and impact resistance.
Additionally and alternatively, Petrmichl is also directed to an abrasion resistance organic inorganic coating (i.e., organic because it includes carbon) formed of organosilane compounds that are vapor deposited with ions and which may be used as an underlayer of an antireflective multilayer coating, and teaches that such hybrid organic-inorganic abrasion resistant coatings should have a thickness of 50 angstroms to 100 microns (overlapping claim 28) with increased thicknesses providing improved abrasion resistance (i.e., confirming the result effective variable 
Thus, it would have been obvious to have used the overlapping thickness range from Petrmichl as the thickness of the organic-inorganic underlayer in Mitsuishi1 because Petrmichl teaches that such thicknesses provide abrasion resistance as sought in Mitsuishi1. 
Mitsuishi1 teaches that the total thickness of the layers other than the hybrid underlayer may be up to about 430 nm (using the upper endpoints for each thickness range in [0072]-[0081], except the first hybrid layer).  As explained above, the thickness of this first hybrid layer (underlayer) would be obvious to increase to increase abrasion resistance (such that the result effective variable optimization of this thickness would result in the total thickness overlapping the range of claims 26).  Similarly, using the overlapping range of Petrmichl of modified Mitsuishi1 (instead of the result effective variable rationale) for the hybrid layer would result in the total multilayer thickness overlapping the range of claims 26.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi et al. (U.S. 2003/0198818, cited by Applicant hereinafter Mitsuishi1), as applied to claim 16 above, and further in view of De Ayguavives et al. (WO 2013/171434 provided by Applicant see U.S. 2015/0103310 cited by Applicant).
Regarding claim 32, Mitsuishi1 teaches all of the above subject matter but does not disclose that the antireflective coating filters blue light.  However, Auguavives is also directed to antireflective coatings based on high and low refractive index layers (see abstract, [0148]-[0150]) and teaches that it is beneficial for such a coating to filter (at least partially block) blue light (inherently having a wavelength overlapping the claimed range), as in claim 32, which may otherwise be harmful to eyes ([0002], [0031], [0091], [0209]).  Thus, it would have been obvious .
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi et al. (U.S. 2003/0198818, cited by Applicant hereinafter Mitsuishi1), as applied to claim 16 above, and further in view of Martinu et al. (WO/2013/098531 provided by Applicant, see U.S. 2014/0354945 cited by Applicant).
Regarding claim 35, Mitsuishi1 teaches all of the above subject matter but does not disclose a 9 layer coating (8 layers are disclosed, as explained above).  However, Martinu is also directed to antireflective coatings based on high and low refractive index layers and teaches that an oleophobic layer may be provided on such such multilayer coatings to provide antismudge properties (see abstract, [0118]).  Thus, it would have been obvious to have included an oleophobic layer in the multilayer coating of Mitsuishi1 as taught by Martinu in order to provide antismudge properties.  The addition of the antismudge layer to the 8 layers already disclosed in Mitsuishi1 would result in a 9 layer coating as claimed.


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787